PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number: 15/186,196
Filing Date: 6/17/2016
Appellant(s): HOPCROFT, et al.



__________________
John S. Golian
For Appellant


EXAMINER'S ANSWER





This is in response to the appeal brief filed 3/31/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The 35 USC 112 (a) and (b) rejections.

(2) Response to Argument
35 U.S.C. 101
  	To the extent that Appellant argues that the Examiner rejected the claims as being ineligible “because the claims are directed to a data structure,” (Brief, p. 9 bottom-p. 10), the Examiner respectfully disagrees.  As seen in the Final Rejection and in the discussion below, the claims are rejected as being drawn to an abstract idea without integration into a practical application and without significantly more.  
Claim 1 recites a data structure comprising "a first bit vector comprising a first array of bits including a bit representing whether at least one document in the corpus of documents includes at least one term from a first plurality of terms; and a second bit vector comprising a second array of bits including a bit representing whether the at least one document includes at least one term from a second plurality of terms, wherein the 
The claimed data structure is a concept that can be observed, evaluated, and/or judged mentally, or with pen and paper, and can be conceptualized merely as a series of "bits" (e.g., 1's and 0's) which indicate presence or absence of a term.  For example, if at least one document in a corpus of documents includes at least one term from a first plurality of terms, set a 1.  If at least one document in a corpus of documents includes at least one term from a second plurality of terms, the second terms being a subset of the first terms, set a 1. Otherwise, set a 0.  
In other words, the claimed concept is merely a presence or absence indicator of certain words (terms) in documents, and, as claimed, is within the realm of the human mind, as well as with the use of pen and paper (e.g., see 2106.04(a)(2)(III)).  For example, a person checks/unchecks a series of boxes, or takes notes mentally and/or using pen and paper, to represent a presence or absence of certain words in certain documents.  This is a mental process, and therefore, the claim is drawn to an abstract idea under step 2A, prong 1.
Under Step 2A, prong two, the additional elements include "computer storage media" (e.g., claim 1) and "processors" (e.g., claim 15, containing substantially the same limitations as claim 1) to store/process the above data structure.  These limitations are not sufficient to integrate the abstract idea into a practical application.  There is no meaningful interaction or application with a computer, and no limitations explaining how the claimed data structure is used to achieve any kind of improvement in 
At best, these additional limitations are equivalent to the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g., computer storage media storing the data structure), or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); or generally links the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h); all of which are insufficient to show an integration of the abstract idea into a practical application.
A similar rationale applies in Step 2B in that there are no additional limitations in the claim that amount to "significantly more."  As discussed above, the claim merely applies the abstract data structure generically to a computer, which is insufficient as claimed.  
Appellant further argues that Lowry applies because the claim is a data structure (Brief, p. 10).  However, Lowry is a case drawn to a rejection based on printed matter, while the rejection here is different because it is based on being an abstract idea.  Therefore, Lowry does not apply.  
In response to Appellant’s arguments regarding Lowry, the Examiner recognizes that when functional descriptive material is recorded on some computer-readable medium, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive 
Appellant further argues that Enfish applies because the claims are drawn to an improvement (Brief, p. 11).  The Examiner respectfully disagrees.  As discussed above, there are insufficient limitations actually recited in the claims to show an improvement.  Appellant argues that “eliminating posting lists,” “row sharing,” and “term copies” are drawn to an improvement (Brief, p. 11).  However, even if those concepts can somehow be drawn to an improvement, which is not admitted by the Examiner, it is noted that those concepts are not recited in the claim, let alone recited in a way that would be indicative of a practical application or “significantly more,” as discussed above. Furthermore, the claim does not recite a self-referential database as in Enfish.  Therefore, Enfish does not apply.
For at least these reasons, the 35 USC 101 rejection should be sustained.


35 U.S.C. 103
	Appellant argues that the combination of Doerre, Sommer, and Midgley do not teach or suggest the claim limitations (Brief, p. 13).  The Examiner respectfully disagrees.
In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the rejection is based on the combination of Doerre, Sommer, and Midgley.
Doerre teaches a first bit vector comprising a first array of bits including a bit representing whether at least one document in the corpus of document includes at least one term (e.g., [0025], a “1” at a position indicates presence of a term in a given document, such as term “queen” in document 167213).
Doerre does not expressly teach (a term from) a plurality of terms.
However, Sommer teaches or suggests that multiple terms with underlying roots, as well as synonyms, are grouped together under a single unique term (e.g., col. 8, ll. 48-62). Thus the combination would group a plurality of terms into a single term (e.g., Sommer), and thus, the presence of a bit (e.g., Fig. 2 of Doerre) would indicate that a given document contains at least one term from the plurality of terms.  For example, the combination would now teach or suggest that a “1” at a position indicates that a given document contains “queen” or other words with underlying roots or synonyms.  Other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Doerre to implement the claimed subject matter.  The motivation would have been to form a compact list of terms, thus saving space.
The combination as applied above does not expressly teach a second bit vector comprising a second array of bits including a bit representing whether the at least one document includes at least one term from a second plurality of terms, wherein the second plurality of terms includes only a subset of the first plurality of terms.
However, Midgley teaches or suggests replicating data for backup purposes (e.g., [0015]-[0017] et seq.).  As combined, the replicated data would comprise the bit vector (e.g., Doerre as applied above), thus meeting the claimed subject matter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Doerre and Sommer to implement the claimed subject matter.  The motivation would have been to facilitate data backup, which improves data protection and reliability.  For example, if the primary data (here, the primary bit vector) were to become corrupted, destroyed, or unavailable for any reason, the backup would be used, and thus the system could remain in service.
Appellant argues that the combination would not teach “wherein the second plurality of terms includes only a subset of the first plurality of terms” because the replicated bit vector would be exactly the same as the original bit vector (Brief, p. 16).  The Examiner respectfully disagrees because creating the replica as seen in the combination would meet the claim limitation.  For example, assume that the primary bit 
The broadest reasonable interpretation has been applied to the claims, and limitations from the specification are not read into the claims.  The Examiner recognizes that “including” is open-ended.  MPEP 2111.03.  Thus, for example, “including only a subset” is interpreted to mean that the second terms can be any of various subsets of the first terms.  Furthermore, the claim does not require that the bit vectors are different.
For at least the above reasons, it is believed that the rejections are not improper and should be sustained.

Respectfully submitted,
/Charles E Lu/
Primary Examiner, Art Unit 2161




Conferees:
/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161      


/RYAN M STIGLIC/Primary Examiner 
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejections should be sustained.